DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“deployment member” of claim 16, with the function of deployment and the generic placeholder of “member”. The limitation has a corresponding structure of ¶53-54 of a stainless-steel deployment rod, formed as a metal sleeve or a metal dowel that is threaded at its lower end, is screwed into a threaded pocket formed in the upper surface of the base member, and the central tube is inserted into the central aperture of the hub until it comes to rest against the shoulder surface, surrounding the deployment rod; the upper end of the deployment rod is located generally at the same height as the upper end of the central tube, or it may be located slightly above or below the upper end of the central tube; a hook or loop of rope or metal cable, or other similar means, is attached to the upper end of the deployment rod and is used to lower the aerator into a body of water in which it is to be deployed, using rope or a cable; the deployment rod extends upward.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following limitations are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,
“base member” of claim 14 with the generic placeholder of “member”. The limitation has sufficient structure “base” and further does not include a function.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sheaffer WO 2016/003926 published 7 Jan. 2016 (hereafter Shaeffer) and further in view of Ko et al. US 2015/0246835 (hereafter Ko).

Regarding claim 1, Sheaffer teaches an aerator (Fig 8), comprising:
a ring-shaped hub (hub comprising 735/710 in Fig 8) with a central aperture (740) and an internal air chase (728) that extends circumferentially around the central aperture;
a fine-bubble-producing diffuser (720) extending outwardly from a radially outer surface of the hub and being in fluid communication with the air chase so as to receive from the air chase air to be released from the fine-bubble-producing diffuser in a fizzing manner (¶54);
a central tube (750) extending axially from the central aperture; and
an air inlet (775) arranged to provide air to the air chase (¶56), with the air chase arranged to distribute the air that has been provided to the air chase to both the fine-bubble-producing diffuser (¶56) and the central tube (¶55).
Sheaffer does not teach a plurality of discrete fine-bubble-producing diffusers extending outwardly from a radially outer surface of the hub.
Ko teaches an aerator (Fig 1) with a round diffuser (13) comprising a plurality of discrete fine-bubble-producing diffusers (pie shaped sections between radial lines 45) in order to provide structural support between the porous sections (¶46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffuser of Sheaffer (720) by incorporating the plurality of diffusers of Ko in order to provide structural support between the porous sections (¶46).



Regarding claim 7, Sheaffer in view of Ko teaches all the limitations of claim 6. Sheaffer further teaches wherein the air chase is embedded within the hub (where Fig 8 shows the air chase between the hub bottom 710 and the diffuser 720).

Regarding claim 8, Sheaffer in view of Ko teaches all the limitations of claim 7. Sheaffer further teaches a plurality of tubes (755) extending inwardly from a wall (wall comprising opening 791) of the central aperture, with air passageways extending through the tubes and communicating with the air chase so that air supplied to the air chase can flow through the tubes, into the central aperture of the hub, and into a lower end of the central tube (¶48-49).


Allowable Subject Matter
Claims 2-5 and 9-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as well as any objections set forth in this Office action.
Regarding claim 2, the closest prior art is Shaeffer WO 2016/003926. Shaeffer teaches the hub, however the hub is made of multiple pieces. It would not have been obvious to make the hub of a unitary piece of plastic because portions 
Claims 3-5 depend upon claim 2.
Regarding claim 9, the closest prior art is Shaeffer. Shaeffer teaches a plurality of tubes 755 which are shaped like shells/hoods in order to generate coarse air bubbles. The check valve modification would not have been obvious because the addition of the check valve would have altered the coarse bubble production. No prior art, alone or in combination, teaches all the limitation of claim 9.
Regarding claim 10, the closest prior art is Shaeffer. Shaeffer teaches a diffuser which is a single ring shaped diffuser. The modification of the tube diffusers would not have been obvious because the air stone surrounding the central aperture of Shaeffer would have different flow characteristics than the tube diffusers, which would affect central aperture fluid flow. No prior art, alone or in combination, teaches all the limitation of claim 10.
Regarding claim 11, the closest prior art is Shaeffer. Shaeffer teaches a diffuser which is a single ring shaped diffuser. The modification of the twist lock connections would not have been obvious because the air stone could not be turned along the longitudinal axis. No prior art, alone or in combination, teaches all the limitation of claim 11.
Claims 12-13 depend upon claim 11.
Regarding claim 14, the closest prior art is Shaeffer. Shaeffer teaches a diffuser which held between the bottom and top of the hub. The modification of the legs would not have been obvious because hub bottom blocks the diffuser and therefore the 
Claims 15-16 depend upon claim 14.

Claimed 20 is allowable.
Regarding claim 20, the closest prior art is Sheaffer WO 2016/003926 A1 and Buch et al. US 2010/0181263. Sheaffer teaches: an aerator (Fig 1), comprising: a ring-shaped hub (hub defined by top 430 and bottom 210 in Fig 4) with a central aperture (aperture 440) and an internal air chase (chase surrounding pipe 250, where the chase is define by bottom 210) that extends circumferentially around the aperture; a central tube (250) extending axially from the central aperture; and an air inlet (275) arranged to provide air to the air chase(¶36), with the air chase arranged to distribute the air to both the fine-bubble-producing members (220, ¶34) and the central tube (¶45).
Sheaffer further teaches a fine bubble producing member (220) being in fluid communication with the air chase so as to receive from the air chase air to be released from the fine-bubble-producing members in a fizzing manner (¶34).
Sheaffer does not teach: a plurality of discrete fine-bubble-producing members extending outwardly from a radially outer surface of the hub and being in fluid communication with the air chase so as to receive from the air chase air to be released from the fine-bubble-producing members in a fizzing manner.
Buch teaches a plurality of discrete fine bubble producing members (Figs 4-6). 

The modification of Sheaffer with Buch would not have been obvious because the air stone surrounding the central aperture of Shaeffer would have different flow characteristics than the Buch fine bubble production members, which would affect central aperture fluid flow.
No prior art, alone or in combination, teaches all the limitation of claim 20.


Response to Arguments
The following is a response to Applicant’s arguments filed 11 May. 2021:

Applicant argues that the claim objections are overcome by amendment.
Examiner agrees and the objections are withdrawn.

Applicant argues that the “fine-bubble-producing diffusers” should not be interpreted under 112f.
Examiner agrees. The limitation in claim 1 is no longer treated under 112f. Claims 16 and 20 are treated under 112f.

Applicant argues that the 112b claim rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776